Citation Nr: 1437470	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO. 09-47 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to claimed lumbar and cervical spine disabilities.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a cervical spine disability, to include cervical spine DDD.

5. Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In that decision, the RO denied service connection for a psychiatric disorder, headaches, a cervical spine disability, and a gastrointestinal disability, and denied reopening of the Veteran's claim for service connection for a low back disability.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claim of service connection for a low back disability in its October 2009 statement of the case, and then subsequently denied the claim on the merits. As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one disability is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, and in light of the notations concerning both IBS and GERD, the Board has expanded the Veteran's claim for service connection for IBS to a claim of service connection for a gastrointestinal disorder, to include IBS and GERD. Id.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for migraine headaches, a cervical spine disability, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1. An October 2004 rating decision denied service connection for a low back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the October 2004 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.

3. A low back disability, to include lumbar DDD, was not shown in service or within the first post-service year, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. Headaches were not shown within the first post-service year, were not caused or aggravated by another service-connected disability, and have not been shown to be causally or etiologically related to an in-service event, injury or disease.
CONCLUSIONS OF LAW

1. The October 2004 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability, to include lumbar DDD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. A low back disability, to include lumbar DDD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. Headaches were not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the issues of service connection for a low back disability and migraine headaches is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2007, prior to the initial unfavorable adjudication in November 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's identified private treatment records and his Social Security records have also been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2009 and August 2009. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for a low back disability and headaches. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied the Veteran's petition to reopen his claim of service connection for a low back disability in October 2004. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the applicable one year appellate period. Therefore, the October 2004 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in October 2004 consisted of the Veteran's service and VA treatment records, private treatment records, private hospital reports, and the Veteran's statements. The evidence failed to show that the Veteran had a current diagnosis of a low back disability or a causal relationship between a current disability and his service. Evidence received since the rating decision includes VA and private treatment records, an August 2009 VA spine examination report, and further statements from the Veteran. The August 2009 VA examiner diagnosed the Veteran with moderate multilevel DDD of the lumbar spine, and the Veteran's VA treatment records also reflect diagnoses of DDD.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a low back disability is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a low back disability, to include lumbar DDD, and migraine headaches. The Board will first address the low back claim, followed by the migraine headaches, applying the legal framework laid out above. 

A. Low Back Disability

The Veteran contends he is entitled to service connection for a low back disability, to include lumbar DDD. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran has a current diagnosis of lumbar DDD, and therefore the first element of service connection (a current disability) is met. With respect to the second element, service treatment records reflect that the Veteran was diagnosed with muscle strains in while in service. As such, the Board finds that an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally or etiologically related to his service. The Veteran has submitted lay statements of his own, as well as from family members and friends. These statements generally indicate that the Veteran has a long history of back pain. To the extent all of these statements reflect descriptions by the Veteran of back pain, or observations of the Veteran experiencing such, they are competent as pain is a lay observable symptom. Jandreau, 492 F.3d at 1377. However, to the extent the Veteran or the other lay statements indicate that the Veteran's current low back disability is related to or has been caused by his active duty service, the statements are not competent, as such an opinion requires expertise in the field of orthopedic medicine. Id.

With competency established, the issue of whether the lay evidence of record is credible arises. Turning first to the Veteran's own statements, during the course of the appeal the Veteran submitted fraudulent service treatment records, which were altered so that they reflected a diagnosis of a low back disability upon his separation from service. As the Veteran has attempted to submit fraudulent evidence in support of his claim, the Board finds that none of the Veteran's statements concerning his low back disability can be considered credible, and are therefore entitled to no probative weight on the issue of nexus.

Turning to the other lay statements of record, including statements from the Veteran's parents, brother, former employer and several friends, there is no evidence that these statements are not credible, to the extent that they testify to personal observations of the Veteran's back pain since service. However, to the extent that they rely on the Veteran's statements in stating that the Veteran's back pain has been persistent since or is related to service they are not credible, as they are relying on non-credible statements from the Veteran. 

Turning to the medical evidence, the Veteran was provided with a VA examination in August 2009. The VA examiner opined that the Veteran's low back disability was less likely than not related to service, based on the results of an August 27, 1986 MRI that noted only mild protruding discs at L4-L5. The examiner indicated that any significant injuries sustained in the military would have been revealed during that particular MRI. The Board notes that there is no August 27, 1986 MRI of record. However, there is an August 27, 1996 record that reflects the findings pointed to in the examiner's report verbatim. Thus, reading the report as a whole it is clear that the examiner was referencing the August 1996 MRI report, and not another record that has not been associated with the claims file. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). As the examiner's opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. 

Also of record is a November 1999 private medical opinion, in which the physician states that he had treated the Veteran for back pain on numerous occasions, and that it was his medical opinion that these problems "most definitely could have been caused [by] his injury in 1983 . . . in the service." However, the use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding that a doctor's statement framed in terms such as "could have been" is not probative). As the private medical opinion here is speculative in nature, it is an insufficient basis on which to support a claim, and the Board finds it is entitled to no probative weight. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Numerous VA and private medical records have been associated with the claims file. The records reflect complaints of low back pain beginning in 1996, and a private treatment record first noting some mild degenerative changes in October 1991, although no low back disability was diagnosed based on those results. A September 1996 myelogram and CT report reflect that while there was slight constriction at the L4-L5 level, the interpreting physician could not identify any neurosurgical cause for the Veteran's low back and right leg pain. VA and private treatment records continue to reflect complaints of low back pain until a June 2000 VA treatment record, which reflects a formal diagnosis of degenerative joint disease of the lumbar spine. The Veteran's private and VA treatment records are silent for any opinions or statements indicating that the Veteran's low back disability is causally related to his active duty service, specifically the noted low back strains.

In several treatment records, it is noted that the Veteran reported that he has had back pain since his time in the military. First, as noted above the Veteran's statements concerning the onset and persistent nature of his claimed disability have been found to be not credible. Further, mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). As such, the fact that the Veteran's allegations concerning the onset of his disability are in private and VA treatment records does not turn them into positive medical opinions.

In balancing the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to service. While the lay statements submitted by the Veteran, to the extent that they reflect the personal observations of those individuals, are competent and credible, they are outweighed by the medical evidence of record. The August 2009 VA examiner noted that, after a thorough review of the record, there were no low back disabilities noted to be present on the August 1996 MRI report, and a low back disability was not diagnosed until approximately June 2000. Further, the September 1996 CT and myelogram report noted that there were no neurosurgical explanations for the Veteran's complaints of back pain, and that the results were unimpressive. The lay statements of record only establish the presence of pain, and do not indicate that the Veteran had a low back disability at that point in time or that the pain was related to a low back disability. 

Further weighing against the lay evidence of record is the fact that there are no other medical records prior to October 1991 reflecting complaints of low back pain or treatment therefor. While the absence of contemporaneous medical evidence is not dispositive of the issue of nexus, it can be weighed against any lay statements of record. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. Here, the lay statements routinely indicate that the Veteran was receiving treatment from the VA and other physicians since his separation from service. However, there is no medical evidence of treatment for a possible low back disability until the October 1991 MRI, and even this report did not provide a diagnosis of a low back disability or note complaints of low back pain. This seven year gap in treatment since the Veteran's separation from service weighs heavily against the lay evidence of record, particularly in light of the fact that the lay statements submitted assert the Veteran was receiving treatment prior to October 1991. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.

Therefore, based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his active duty service. As the third element of service connection is not met, direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Second, the Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with lumbar spine DDD, which, while not a specifically listed chronic disease, is included under the broader listed term of arthritis, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a).

However, the Veteran's low back disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first evidence of a low back disability is an October 1991 private treatment record, which noted some narrowing of the L4-L5 disc space and some degenerative changes, but was not accompanied by a confirmed diagnosis of arthritis. A formal diagnosis was not provided until June 2000. Prior to the October 1991 record, there is no evidence of a diagnosis of or treatment for arthritis generally or lumbar DDD specifically. Thus, even using the October 1991 notation of degenerative changes, there is no evidence of a low back disability until approximately 7 years after the Veteran's separation from service, which is outside the one year presumptive period. 

While the Veteran has submitted his own lay statements and statements from others testifying to a history of back pain, as stated above the Board finds that the Veteran's statements are not credible and therefore can be assigned no probative weight. Further, the other lay evidence of record is outweighed by the fact that prior to October 1991 there is no evidence that the Veteran sought treatment for or complained of a low back disability or low back pain. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. As such, the preponderance of the evidence is against a finding that low back disability manifested to a degree of 10 percent within the presumptive period applicable to chronic diseases, and therefore presumptive service connection is not warranted. 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, the Veteran cannot service connect his low back disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, lumbar DDD is included under the broader listed term of arthritis, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331.

However, continuity of symptomatology has not been shown in this case. As stated previously, service treatment records reflect complaints of back pain in January 1982, November 1983, and July 1984, but no indication of a diagnosis of lumbar DDD or any other type of arthritis. In July 1984 the Veteran was diagnosed with a low back strain, but there are no records concerning further treatment for that disability. No back disability was noted on the Veteran's September 1984 separation examination. Degenerative changes were not noted to be present until October 1991, which is approximately 7 years after the Veteran's separation from service, and degenerative joint disease was not formally diagnosed until June 2000, some 16 years after his separation. As such, the objective medical evidence of record shows there was not sufficient chronicity of care or observation to identify the disease entity in service, and indeed the disease entity was not identified until roughly 7 years after the Veteran's separation. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Migraine Headaches

The Veteran contends he is entitled to service connection for migraine headaches. For the reasons stated below, the Board finds that service connection is not warranted on a direct, secondary, or presumptive basis.

As an initial matter, the Veteran's currently diagnosed disability of migraine headaches is not recognized as a chronic disease for VA purposes, nor is it encompassed by a broader disease or disability that is recognized as chronic. 38 C.F.R. § 3.309(a). As the Veteran is not diagnosed with a recognized chronic disease, service connection based on the presumption in favor of chronic diseases or based on continuity of symptomatology are not applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Turning to direct service connection, the evidence reflects that the Veteran has a current diagnosis of migraine headaches, and therefore the first element of service connection is met. The evidence also shows that the Veteran, on occasion, complained of headaches in service, and therefore an in-service event, injury, or disease has been established. The dispositive issue therefore, is the presence of a nexus between the Veteran's active duty service and his current disability.

The Veteran has stated that his headaches are related to his active duty service. While the Veteran's statements are competent to the extent that he has indicated persistent headaches since service, the Veteran is not competent to opine as to the presence of a causal relationship between his active duty service and his current disability. Jandreau, 492 F.3d at 1377. Further, the Board finds that the Veteran's statements are not credible concerning persistent headaches since service. During the course of the appeal, the Veteran attempted to submit clearly forged service treatment records in support of his claims. As the Veteran has attempted to submit fraudulent evidence, the Board finds that the Veteran's statements concerning persistent symptoms cannot be found to be credible, and therefore they are assigned no probative weight.

Turning to the medical evidence, the Veteran was provided with a VA examination in July 2009. The VA examiner opined that, based on a review of the evidence, the Veteran's headaches were more likely caused by medication overuse. The examiner noted that the Veteran has a long standing history of using multiple narcotics to treat his headaches and back pain at excessive levels, often requiring early refills of the medication. The examiner also noted that the Veteran's medical records reflect diagnoses of opiate substance abuse, including in January 2009.

The Veteran's VA and private treatment records reflect on going treatment for migraine headaches, but none of the records indicate that the Veteran's migraine headaches are related to his active duty service. No other medical evidence is of record. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current migraine headaches. As the third element is not met, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

The Board notes that the July 2009 VA examiner indicated that the medication causing the Veteran's medication overuse headaches was prescribed, at least in part, for the Veteran's low back pain, which raises the issue of whether the Veteran's headaches can be service connected as secondary to his low back disability, as they are the result of medication prescribed by VA to treat that disability. However, service connection for a low back disability, to include lumbar DDD, is not currently in effect. In order for service connection on a secondary basis to be warranted, there must first be another service-connected disability to which the nonservice-connected disability, here the migraine headaches, can be attributed. 38 C.F.R. § 3.310. As a low back disability is not service-connected, and the Veteran's migraine headaches have not been attributed to any other disability, service connection on a secondary basis is not warranted.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability, to include lumbar DDD, is reopened.

Entitlement to service connection for a low back disability, to include lumbar DDD, is denied.

Entitlement to service connection for migraine headaches, to include as secondary to a low back disability, is denied.


REMAND

The Veteran has indicated that he received mental health treatment while in service on one occasion for depression and anxiety. As such, the Veteran's mental health record may be relevant to his claim for service connection an acquired psychiatric disorder, to include depressive disorder and anxiety. In-service mental health records are not included with a veteran's service treatment records, but are instead maintained by the military or civilian treating facility. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b. Thus, the Board finds that the claim must be remanded so that the Veteran can be requested to identify the facility or facilities at which he was treated in-service, and so that appropriate efforts can be made to obtain any mental health records from any identified facilities.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). Concerning cervical spine DDD, the Veteran has a current diagnosis, his service treatment records reflect a back injury in service, he has stated that his back pain has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA medical opinion is needed to determine whether the Veteran's cervical spine DDD is etiologically related to his service.

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran was provided with a VA examination for his claimed gastrointestinal disability in July 2009. The examiner stated that the Veteran's gastrointestinal condition was less likely as not the result of IBS, but instead is likely caused by GERD. However, the examiner did not opine as to whether the Veteran's gastrointestinal disability, whether characterized as IBS or GERD, was at least as likely as not related to his active duty service. As the requested opinion was not provided, the Board finds it must remand the claim for a new examination.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any facilities at which he received mental health treatment while in service. In-service mental health treatment records are maintained by the military or civilian treating facility and are not stored by the Department of Defense. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b.

2. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his cervical spine DDD and any associated, objective neurologic abnormalities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's degenerative disc disease (claimed as a back disorder) manifest to a compensable degree within one year of his separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine DDD was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 and 2 to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his gastrointestinal disability, to include IBS and GERD. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disability, to include GERD and IBS, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


